Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated March 15, 2022 is acknowledged.
Claims 1-10 are pending.
Claims 11-17 are cancelled.
Claims 1, 6 and 10 are currently amended.
Claims 1-10 as filed on March 15, 2022 are currently pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim rejections under 35 USC 102(a)(1) as being anticipated by Bara are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
	Claim 1 as currently amended recites 50% to 80% by mass of said oily component is a volatile oily component.  Applicant’s Remarks reference paragraphs [0039]-[0040] of the specification in support of the amendment.  The referenced passage appears to exclusively disclose open ended ranges.  The only disclosure of a bounded range is in paragraph [0022]:

    PNG
    media_image1.png
    144
    715
    media_image1.png
    Greyscale

Because the disclosure of open ended ranges does not support an amendment to a bounded range and because the bounded range newly claimed falls outside the bounded range disclosed, claim 1 recites new matter.  Claims 2-9 are included in this rejection because they depend from claim 1 not included in this rejection because the ranges of claim 10 are consistent with and supported by the disclosure of paragraph [0022].

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites 40 to 80 wt% of an oily component comprising 50 to 80 wt% volatile oil which implies the oily component comprises at least 0.50 * 40 ~ = 20 wt% volatile oil and at most 0.80 * 80 ~= 64 wt% volatile oil.  Claim 1 further recites at least 25 wt% of the oily cosmetic is the volatile oily component.  Because the range of at least 25 wt% is unbounded, because this range differs from / contradicts the implied range of  about 20 to 64 wt%, and because this range omits the upper boundary of the bounded range set forth for the oily component and the volatile oily component thereof, it is unclear what amounts of what oils are claimed.  The specification fails to remedy the ambiguity because it recites the same ambiguous language as claimed (e.g., paragraph [0008]).  Claims 2-10 are included in this rejection because also included in this rejection because claim 10 recites two inconsistent ranges for the permissible amount of volatile oil in the composition and it is unclear which range is a claim limitation.  

Response to Arguments:  Claim Rejections - 35 USC § 112(b)
Applicant’s arguments at page 5 of the Remarks have been fully considered but they are not persuasive.  The claims stand rejected in modified form as necessitated by amendment because (1) they still recite two different, inconsistent ranges for the volatile oily component, one relative to the oily component and one relative to the whole composition, and because (2) the open ended range for the amount of volatile oily component of at least 25% omits the limitation of 40 to 80% total oil and the implied volatile content thereof.  Applicant’s calculations with regard to claim 10 are acknowledged.  Although the Examiner calculates 74% of 80% as about 59.2 (= 0.74*80), the range of either 20 to 56% or 20 to 59% volatile oil is not consistent with the second limitation of claim 10 of 28 to 46% volatile oil and as such it is unclear which range is claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bara et al. (US 5,902,592, published May 11, 1999, of record).
Regarding claims 1, 2, 5, 8 and 10
Bara teach cosmetic compositions comprising cyclopentadimethylsiloxane (volatile silicone oil) and cyclohexadimethylsiloxane (volatile silicone oil) in a fatty phase (title; abstract; claims).  Bara exemplify an embodiment comprising a fatty phase comprising (column 5, lines 16-54; Example 1):

    PNG
    media_image2.png
    395
    623
    media_image2.png
    Greyscale

On a fatty phase basis, the fatty phase comprises (4)/(9+7.5+4+12+1+7.5+11+3) = (4)/(55) ~= 7.3 wt% polyether silicone wax, (9+7.5)/(55) ~= 30 wt% volatile silicone oils, (12)/(55) ~= 21.8 wt% non-volatile silicone oils.  The constituents of the fatty phase, without the volatile oils, are heated; then the volatile oils were added (column 5, lines 42-47).
Regarding claim 3
Bara exemplify in Example 1 an embodiment comprising (11+3)/55 ~= 25.5 wt% pigments and fillers (powders) (column 5, lines 16-54; Example 1).

	The above teachings therefore anticipate the claims.

Response to Arguments:  Claim Rejections - 35 USC § 102
Applicant’s arguments at page 6 of the Remarks have been fully considered but they are not fully persuasive.  With regard to Bara, the Examiner did not “improperly” count as alleged by Applicant.  Rather, as set forth in the rejection the fatty phase of Bara reads on the oily cosmetic as instantly claimed.  The fatty phase of Bara comprises about 7.3 wt% polyether silicone wax which falls squarely within the range of 4 to 22% claimed.  The fatty phase of Bara comprises about 30 wt% volatile oils which falls squarely within the range of at least 25% claimed.  The fatty phase of Bara comprises about 21.8 wt% non-volatile silicone oils.  The combined amount of volatile and non-volatile oils is about 51.8 wt% which falls squarely within the range of 40 to 80 wt% claimed and the relative amount of volatile oil to the combined amount of volatile and non-volatile oils is about 58%.  In contrast, Applicant’s calculations improperly include the amount of the polyether silicone wax in the calculation because the wax is separately accounted for, improperly include the amount of the silicone gum in the calculation because a gum is not an oil, and improperly include the amount of the emulsifier in the calculation because an emulsifier is not an oil (e.g., paragraph [0057] discloses surfactants as “other components”).  Accordingly, Bara anticipates and the rejection is properly maintained.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bara et al. (US 5,902,592, published May 11, 1999, of record) as evidenced by Paula’s Choice “Talc,” March 2020, of record, in view of Kikuchi et al. (JP 2016-196415 A, published November 24, 2016, as evidenced by the machine translation, of record).
	The teaching of Bara have been described supra regarding the anticipation of claims 1-3, 5, 8 and 10.  Claims 1-3, 5, 8 and 10 are therefore also obvious over Bara. 
	Bara further teach the pigments and/or fillers include inter alia talc (oil-absorbent as evidenced by Paula’s Choice) (column 4, lines 4-42), as required by instant claim 4. 
inter alia sunscreens such as octyl methoxycinnamate (column 4, lines 43-65), as required by instant claim 9.
	Bara further teach the cosmetic compositions can be formulated as emulsions, a paste or a powder (abstract). 
	Bara do not teach the polyether silicone wax includes a compound represented by Chem 1 as required by claim 6.
	Bara do not teach the polyether silicone wax includes bis-PEG-18 methyl ether dimethyl silane as required by claim 7.
	These deficiencies are made up for in the teachings of Kikuchi.
	Kikuchi teach makeup cosmetics comprising a compound represented by (JP document, page 1; translation, title and abstract):

    PNG
    media_image3.png
    143
    571
    media_image3.png
    Greyscale

where m and n independently represent an integer of 10 to 26, an oil solution, and an extender powder, as required by instant claim 6.  Formula (I) is a silicone wax; a commercial product represented by Formula (I) is available under the INCI name bisPEG-18 methyl ether dimethylsilane which is 2501 Cosmetic Wax manufactured by Dow Corning (page 2), as required by instant claim 7.  The compound of Formula (I) is dissolved or dispersed in the oil agent (page 2).  Oil agents include inter alia methylpolysiloxane, methylphenylpolysiloxane, octamethylcyclotetrasiloxane, decamethylcyclopentasiloxane and other silicone oils as well as UV absorbers (paragraph bridging pages 2 and 3).  
.  

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shevade et al. (US 5,531,986, published July 2, 1996, of record) as evidenced by Paula’s Choice “Talc,” March 2020, of record, in view of Kikuchi et al. (JP 2016-196415 A, published November 24, 2016, as evidenced by the machine translation, of record).
	Shevade teach low residue antiperspirant solid stick compositions comprising volatile and non-volatile silicone materials, dimethicone copolyols and waxes comprising (title; abstract; claims; Example 5; column 2, lines 20-33):
10 to 60 wt% volatile silicone material (column 4, lines 8-36), as required by instant claims 2 and 10; 
5.01 to 50 wt% non-volatile silicone material (column 4, lines 37-53), as required by instant claim 8; 
1 to 15 wt% dimethicone copolyols inclusive of DC 2501 (bis-PEG-18 methyl ether dimethyl silane as evidenced by paragraph [0034] of the instant, as-filed specification) (Example 5; column 5, line 21 through column 6, line 29), as required by instant claim 7;
2 to 10 wt% high-melting-point wax (non-volatile “oil” encompassing esters
2 to 30 wt% low-melting-point wax (non-volatile “oil” encompassing esters) (column 5, lines 6-20); and 
10 to 30 wt% antiperspirant active material in the form of particulates (column 6, line 34 through column 7, line 3), as required by instant claims 3 and 5. 
Desirably, the compositions further comprise 1 to 15 wt% inert filler (such as cornstarch, talc and/or clay (all oil-absorbent)), and 1 to 10 wt% emollient (such as PEG-8-distearate (ester)) (column 2, lines 34-38; column 3, lines 19-32), as required by instant claims 3, 4 and 8.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  Shevade exemplify in Example 5 an embodiment comprising 20 wt% Reach 908-O which is in particulate form (column 8, lines 3-8; Example 1) and 4 wt% talc (oil-absorbent as evidenced by Paula’s Choice), as required by instant claims 3 and 4.
	Shevade do not teach the polyether silicone wax includes a compound represented by Chem 1 as required by claim 6.
This deficiency is made up for in the teachings of Kikuchi.
	Kikuchi teach makeup cosmetics comprising a compound represented by (JP document, page 1; translation, title and abstract):

    PNG
    media_image3.png
    143
    571
    media_image3.png
    Greyscale

where m and n independently represent an integer of 10 to 26, an oil solution, and an extender powder, as required by instant claim 6.  Formula (I) is a silicone wax; a commercial product as required by instant claim 7.  The compound of Formula (I) is dissolved or dispersed in the oil agent (page 2).  Oil agents include inter alia methylpolysiloxane, methylphenylpolysiloxane, octamethylcyclotetrasiloxane, decamethylcyclopentasiloxane and other silicone oils as well as UV absorbers (paragraph bridging pages 2 and 3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyether-modified silicone wax taught by Kikuchi for the polyether wax in the compositions of Shevade because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because they both independently teach the silicone wax is DC 2501 and because they both independently teach the silicone wax DC 2501 dispersed in oil(s).

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments at pages 7-8 of the Remarks have been fully considered but they are not persuasive.  Applicant’s allegation that the new limitation of 50 to 80% of the oil component is a volatile oil is not met by the art of record, Applicant’s citation to the specification (e.g., paragraphs [0010], [0074], [0075]) for the proposition that Applicant’s disclosed results are not expected, and Applicant’s allegation that the amount of volatile oil is not result-effective are acknowledged but not found persuasive for at least the following reasons.  The art of record meets Applicant’s new limitation because Bara anticipate such a composition as elaborated supra and because Shevade render obvious such a composition by virtue of the fact that the genus of compositions possessed by Shevade comprise 10 to 60 wt% volatile silicone material.  No matter prima facie obviousness as set forth in MPEP 2144.05 as set forth in the rejections.  Applicant’s specification – which has already been considered in the determination of the prima facie obviousness of that which was, and that which is, claimed -- does not evidence the contrary because suppression of sweat appears to be an expected result of an antiperspirant such as that disclosed by Shevade and because the compositions claimed bear no resemblance to the exemplified compositions disclosed.  Applicant bears the burden of establishing results in a manner commensurate in scope with that which is claimed as a comparison to the closest prior art.  See generally MPEP 716.02.  And while the rejections of record do not advance an optimization rationale, it is not seen why the amount of volatile oil is not result-effective when Bara teach the volatile siloxane thereof to contribute to providing for ease of make-up, etc. in column 1, lines 57-65.  Therefore, the rejections are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633